Terry, C. J., delivered the opinion of the Court
Field, J., concurring.
The errors assigned upon the instructions given and refused, can not be considered, for the reason that there is no authenticated statement of the evidence to show the pertinency or relevancy of such instructions. (White v. Wentworth, 3 Cal., 426.)
No misconduct of the jury sufficient to vitiate the verdict is shown, nor is it shown that they received any instructions out of Court. The fact that the remark of the Judge to the sheriff, that of course the jury were to be governed by the instructions, was repeated to them, could not have operated to prejudice the rights of the plaintiff.
Judgment affirmed.